DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               T.D.P., a child,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                Nos. 4D21-1458, 4D21-1460, 4D21-1462

                          [December 22, 2021]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Michael J. Linn, Judge; L.T. Case Nos.
312020CJ000211A, 312020CJ000149A, and 312020CJ000020A.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.